Title: To Benjamin Franklin from the Chevalier Du Ponceau, 6 September 1783
From: Du Ponceau, Jean-Michel, chevalier
To: Franklin, Benjamin


          
            Monsieur
            sarre Louis 6. 7bre. 1783.
          
          Depuis que je suis arrivé D’amerique avec L’armée de Rochambeau, Je n’ai point reçu de
            nouvelles de mon frere qui est employé à
            philadelphie dans les affaires étrangeres. Tout m’engage à croire que mes lettres ne lui sont pas parvenues Sans doute parceque
            j’ai employé de mauvais moyens. Jose prendre la liberté Monsieur de lui en addresser une
            sous votre envelope. L’offre obligeante que vous avés fait à ma Soeur m’est un sur
            garant que vous voudrés bien lui faire parvenir.
          Je suis avec un très profond respect Monsieur Votre Très humble & très obeissant
            Serviteur
          
            Le Chr. Du Ponceauoffr. au regt. de
              saintonge
          
         
          Notation: Duponceau 6. 7bre. 1783
        